ANSTEAD, Judge,
dissenting.
At issue is the sufficiency of proof of appellee’s efforts to locate the appellant’s address before giving up and employing constructive service of process. In the trial court the appellee presented only a brief affidavit reciting appellee’s inability to serve appellant at the address listed in an accident report and the failure of a professional tracing service to locate the appellant. I find these statements conclusory in nature and insufficient to demonstrate substantial good faith efforts to locate appellant. In contrast with these conclusory statements, the appellee recites in her brief a number of specific efforts made to locate appellant that would appear adequate to justify constructive service. Unfortunately, evidence of these efforts was not presented to the trial court and is not in the record.